Citation Nr: 1333760	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran most recently requested a videoconference hearing before the Board in January 2012.  However, in a June 2012 written submission, the Veteran cancelled his hearing request, and he has not submitted another request since that time.  In light of this submission, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2012).  

Moreover, to the extent that the Veteran's representative indicated withdrawal of this appeal was requested in May 2012, the Board acknowledges the Veteran's subsequent telephone contact with the RO that same month that he does not want the appeal to be cancelled.  
 
A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with exception of the electronic appellate brief.

The issues of entitlement to service connection for a low back disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran filed a notice of disagreement with that decision, and a statement of the case was issued, but he did not file a substantive appeal.

2.  The evidence received since the December 2006 rating decision, by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder. 


CONCLUSIONS OF LAW

1.  The December 2006 rating decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2012).

2.  The evidence received subsequent to the December 2006 rating decision is new and material, and the claim for service connection for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  However, in the decision below, the Board has granted the Veteran's application to reopen a claim for entitlement to service connection for a low back disorder.  Therefore, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

According to the plain language of 38 C.F.R. § 3.156(a), however, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous denial and evidence submitted thereafter.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

Historically, the Veteran was denied service connection for a low back disorder in a December 2006 rating decision.  The RO based this determination on the lack of evidence of a current low back disorder, a lack of continuous symptomatology since service, and a lack of evidence linking a current low back disorder to service.  The Veteran filed a timely notice of disagreement with this decision, and the RO provided a statement of the case in October 2007; however, the Veteran did not complete his appeal, and the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103; see also January 2010 representative statement (noting that Veteran was informed of expiration of this appeal).  The RO continued the denial of the claim in a September 2009 rating decision, finding that the evidence submitted was not new and material.  The Veteran submitted additional evidence in November 2009, and the January 2010 rating decision on appeal confirmed this denial.  Based on the foregoing, the December 2006 rating decision was the last final denial of the claim of service connection for a low back disorder.

The evidence received since the December 2006 rating decision includes a March 2012 VA examination showing a current diagnosis of lumbar degenerative disc disease and lay statements of continuity of symptomatology since service.  This new evidence relates directly to unestablished elements of the Veteran's original claim.  Consequently, the Board finds that this evidence is both new and material, and reopening of the Veteran's claim of entitlement to service connection for a low back disorder is warranted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

In light of the reopening and upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for a low back disorder and hypertension.

The Veteran has contended that his current low back disorder is attributable to injuries sustained during service when he was a passenger in two truck accidents in 1966 and 1968.  He has also asserted that his current hypertension began during service as a result of stress.  See, e.g., August 2007 hypertension claim; September 2009 written statement.

In January 2012, the RO issued a formal finding that military police records documenting the reported 1968 truck accident were unavailable.  However, the Veteran also requested that the RO search his unit records for the accident report in his February 2010 notice of disagreement, and he clarified that the accident occurred in July 1968 in a February 2011 written statement.  Therefore, the Board finds that an attempt to obtain these unit records should be made.

Moreover, in March 2012, the Veteran was afforded a VA examination in connection with his claim for service connection for a low back disorder.  The examiner determined that it was less likely as not that the Veteran's current back disorder (diagnosed as lumbar degenerative disc disease) was related to his report of motor vehicle accidents in service.  In so finding, the examiner noted that the Veteran was very sincere in describing the accidents, but observed that there was inadequate service and post-service documentation to relate the current low back disorder to service.  However, he did not provide a through rationale, as he did not explain why the evidentiary gap was significant.  Therefore, the Board finds that a clarifying medical opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.). 

Additionally, in an April 2010 VA Form 21-4142, the Veteran indicated that he saw a VA doctor for office visits in 2009.  The claims file contains an October 2009 lumbar spine x-ray report and one February 2010 VA treatment record, which were both from the Minneapolis VA Medical Center (VAMC); however, it appears that these records may be incomplete given the Veteran's statement in the VA Form 21-4142.  The RO/AMC should associate any pertinent and outstanding VA treatment records with the claims file on remand.  38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request unit records from any appropriate government record repository for the Battery A, 4th Missile Battalion, 6th Artillery which mention a motor vehicle accident in July 1968.

All efforts in this regard should be documented in the claims file. 

2.  The RO/AMC should also obtain outstanding VA treatment records regarding a low back disorder and hypertension, to include any such treatment records from the Minneapolis VAMC dated from January 2009 to the present.

3.  After completing the above action and any related indicated development, the RO/AMC should refer the Veteran's claims file to the March 2012 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current low back disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should identify any current low back disorder.  Then, for each diagnosed low back disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to service, to include as a result of the reported in-service vehicle accidents.

In rendering this opinion, the examiner should discuss medically known or theoretical causes of the current low back disorder and describe how such disorders generally present or develop in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.  The examiner is also asked to consider the Veteran's report of a post-service low back injury due to a fall in 1990, as documented in the private treatment records.  See May 1996 Work Recovery Centers, Inc treatment report.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


